Citation Nr: 1109703	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from February 1946 to March 1972.  He died in April 2008.  The appellant is the Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2008.

2.  The Veteran's death certificate attributes the cause of his death to respiratory failure, which was seen as a result of his metastatic tonsillar carcinoma.

3.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

4.  Metastatic tonsillar carcinoma is not a disease that has been presumptively linked to herbicide exposure.

5.  It is not otherwise shown that a disease or injury of service origin played any role in causing or hastening the Veteran's death.




CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in April 2008.  The Veteran's death certificate lists the immediate cause of his death as respiratory failure, which was seen as a direct result of his metastatic tonsillar carcinoma.

There is no indication in the Veteran's claims file that he was service connected for any disabilities at the time of his death, and no allegation has been made that any already service connected disability caused or hastened the Veteran's death.  In fact, in a statement received in April 2009, the appellant confirmed that the Veteran had never filed any claims with VA for disability benefits.

The Veteran had active military service from February 1946 until March 1972, which included service in the Republic of Vietnam.  Because of his service in Vietnam, the Veteran is presumed to have been exposed to herbicides, such as Agent Orange; and it is noted that certain diseases are presumed to be caused by herbicide exposure, absent evidence to the contrary.  This list of diseases includes respiratory cancers, specifically cancer of the lung, bronchus, larynx, or trachea.

However, metastatic tonsillar carcinoma has not been presumptively linked to herbicide exposure.

The appellant has argued that the Veteran's cancer was the result of herbicide exposure while serving in the Republic of Vietnam.  She indicated that the Veteran's cancer started in his tonsils and was also on his tongue.  She added that the Veteran also had prostate problems and diabetes mellitus, which she correctly noted are conditions that are presumptively associated with herbicide exposure.

It is also noted that the Veteran was a 1-3 pack per day smoker from age 17 until age 65; and he worked for a body company for approximately 20 years after service during which time he was exposed to fiberglass and epoxy.  The appellant wrote that while working at the boat company, he wore a dust mask which was a required safety practice for all employees, and she cited a November 2001 study from the International Agency for Research on Cancer, that had designated continuous filament fiber glass as a group 3 agent (meaning that it was not classifiable as to human carcinogenicity).
	
The Veteran was first diagnosed with cancer of the left tonsil in approximately 2005, more than thirty years after separating from service.  At that time, masses were noted in the right and left hypopharynx and the doctor stated that the Veteran had a mass at the base of his tongue that involved his neck, both left and right.  The doctor suspected that there was some spread to the lungs, but he stated that he could not rule out two separate primaries.

The appellant also cited to two Board decision in which, based on the specific facts of those cases and the medical opinions that were offered in those cases, service connection had been granted for metastatic tonsillar carcinoma.  However, the appellant has supplied no medical opinion that relates the cause of her husband's metastatic tonsillar carcinoma to either herbicide exposure or to his military service.  Furthermore, it is well-established that Board decisions do not constitute binding precedent.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board must be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id.

As compelled by regulation, the Board has considered the decisions that were supplied by the appellant.  However, those decisions were based on facts and medical evidence specific to those cases.  The cases do not show that metastatic tonsillar carcinoma is presumptively linked to herbicide exposure.  Rather, service connection was granted in those cases, because the submitted medical evidence in those cases specifically linked the metastatic tonsillar carcinoma to those veteran's military service.  Therefore, these Board decisions do not compel that service connection be granted in this case.

As noted, the appellant has not supplied any medical evidence in this case that would relate the Veteran's metastatic tonsillar carcinoma to his military service.  Nevertheless, in an effort to assist her in substantiating her claim, a medical opinion was obtained, requesting that a doctor review the Veteran's claims file and provide a medical opinion as to whether the Veteran's metastatic tonsillar carcinoma should be considered a respiratory cancer (that is a cancer of the lung, bronchus, larynx, or trachea), and, if not, whether it was at least as likely as not (50 percent or greater) that the Veteran's cancer either began during or was otherwise caused by his military service to include exposure to herbicides.

In November 2010, a VA physician reviewed the Veteran's claims file and concluded that from a review of the medical evidence, the Veteran's cancer was most likely a tonsillar cancer in primary and therefore it was unlikely to have been a respiratory malignancy in origin.  

He then turned to the issue of whether the Veteran's metastatic tonsillar carcinoma either began during or was otherwise caused by the Veteran's military service.  The examiner explained that according to a publication of the Institute of Medicine at the National Academies regarding veterans and herbicide exposure, there was insufficient or inadequate evidence to determine that there is an association between exposure to Agent Orange and tonsil cancer or tongue cancer.  As such, he concluded that it was less likely than not that the Veteran's metastatic tonsillar carcinoma was caused by exposure to Agent Orange during his military service.  The examiner added that the Veteran's smoking history was also in support of a cause for tonsillar carcinoma other than Agent Orange.   

In conclusion, the doctor found that it was less likely than not that the Veteran's cancer which caused his death was due to his military service, to include any exposure to Agent Orange.

The appellant responded that she disagreed with the doctor's opinion, and the Board has considered her lay statements and acknowledges that as a lay person, the appellant is competent to report what comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the appellant does not have medical expertise, and in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant disagrees with the examiner's conclusion, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's cancer (metastatic tonsillar carcinoma).  As such, her opinion is insufficient to provide the requisite nexus between the Veteran's metastatic tonsillar carcinoma and his military service.

The appellant did submit several posted messages from a website discussing cancers developed by several people who reported having service in the Republic of Vietnam.  She also submitted a statement from the American Diabetes Association regarding Agent Orange and presumptive service connection.  However, the statements do not serve to show that metastatic tonsillar carcinoma is a disease that is caused by either military service or by herbicide exposure.  Furthermore, none of the postings serve to refute the medical opinion that found it less likely than not that the Veteran's metastatic tonsillar carcinoma either began during or was otherwise caused by his military service. 

The Veteran's service treatment records were obtained, but they fail to show that the Veteran's metastatic tonsillar carcinoma began in service; and from the private treatment records that have been obtained, it is clear that the Veteran was first diagnosed with metastatic tonsillar carcinoma more than three decades after separating from service.  Furthermore, the medical opinion that was obtained concluded that it was less likely than not that the Veteran's metastatic tonsillar carcinoma either began during or was otherwise caused by his military service. 
 
The Board is greatly appreciative of the Veteran's long and distinguished service to his country, but as it happens, metastatic tonsillar carcinoma is not a condition that has been presumptively linked to herbicide exposure, and the only medical opinion that evaluated the etiology of the Veteran's metastatic tonsillar carcinoma concluded that it was not caused by his military service.

Therefore, the evidence is against a finding that the Veteran's metastatic tonsillar carcinoma was a contributing cause of his death as contemplated by the regulations; and the criteria for service connection have not been met.  Accordingly, the appellant's claim is denied. 

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

This required notice was provided by a letter dated in May 2008, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In this case, the Veteran was not service connected for any disabilities, which the appellant specifically confirmed in her statement that accompanied her substantive appeal.  As such, no additional Hupp notice is required.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, service treatment records were obtained, as was the Veteran's death certificate.  The appellant was also offered the opportunity to testify at a hearing before the Board, but she declined.  A medical opinion of record was also obtained.  The opinion provided was well-reasoned, and grounded in the medical evidence of record.  As such, the Board finds that it is more than adequate for rating purposes.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


